Citation Nr: 1018257	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-33 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent prior to April 7, 2009, and greater than 50 percent 
thereafter for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 10 
percent for lumbosacral strain with degenerative disc 
disease.

3.  Entitlement to a disability rating greater than 20 
percent for a right shoulder disability, including whether 
the rating reduction to 10 percent effective April 7, 2009 
was proper.

4.  Entitlement to service connection for bilateral heel 
spurs.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to September 
1998 and from March 2005 to June 2006.  

This matter comes to the Board of Veterans' Appeals (Board) 
from August, 2007, December 2007, and October 2009 rating 
decision of the RO.  

Regarding the Veteran's PTSD claim, increased ratings have 
been assigned during the course of this appeal.  Although 
each increase represents a grant of benefits, a decision 
awarding a higher rating, but less that the maximum available 
benefit does not abrogate the pending appeal.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Thus, this matter continues before 
the Board.

In his October 2008 substantive appeal, the Veteran indicated 
that he did not want a hearing before the Board.  In November 
2009, he suggested to a VA official, that he did desire a 
hearing.  That month the Veteran was sent a letter asking him 
to clarify his wishes.  There is no indication that the 
Veteran responded to the RO's inquiry in this matter.  As 
such, there is no formal hearing request of record.

The Board observes that the RO has not yet dealt with the 
matter of entitlement to a TDIU.  As it appears to have been 
raised by the record, the Board is remanding this claim for 
further development consistent with the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the 
Court held that, if the claimant or the record reasonably 
raises the question of whether the Veteran is unemployable 
due to the disability for which an increased rating is 
sought, then part and parcel to that claim for an increased 
rating is whether TDIU is warranted as a result of that 
disability.

The issues of entitlement to service connection for residuals 
of a traumatic brain injury (TBI) and entitlement to service 
connection for a disability of the ankles have been raised by 
the record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over these issues and they are referred to 
the AOJ for appropriate action.

The issues of entitlement to a disability rating greater than 
10 percent prior to April 7, 2009 and greater than 50 percent 
thereafter for PTSD, entitlement to a disability rating 
greater than 10 percent for lumbosacral strain with 
degenerative disc disease, and entitlement to a disability 
rating greater than 20 percent for a right shoulder 
disability, including whether the rating reduction to 10 
percent effective April 7, 2009 was proper, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


FINDING OF FACT

The competent medical evidence shows no current disability 
due to bilateral heel spurs which could be attributed to 
active service.


CONCLUSION OF LAW

Bilateral heel spurs were not incurred in or as a result of 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.    

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in July 2007 that fully addressed all three 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  Notice consistent with Dingess also was provided 
in July 2007.

VA's duty to assist the Veteran includes assisting the 
Veteran in the procurement of service treatment records and 
other pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records as well as VA clinical records, and a VA 
medical examination was provided in July 2007.  This 
examination provided a clear, well-reasoned rationale why the 
Veteran's claimed bilateral heel spurs are not related to 
active service.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim which has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the 
claimed disability.  Absent proof of a present disability, 
there can be no valid claim.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (finding that 38 U.S.C. § 1110 requires 
current symptomatology at the time the claim is filed in 
order for a Veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding 
that 38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes); Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service 
connection presupposes a current diagnosis of the claimed 
disability); Chelte v. Brown, 10 Vet. App. 268 (1997) 
(observing that a "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in Veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The service treatment records do not show a diagnosis of 
bilateral heel spurs.  Indeed, all references to the feet 
concern other conditions.  In August 1994, the Veteran sought 
treatment for a "thing" on the side of his left toe.  Mild 
swelling was observed.  In November 1994, the Veteran was 
treated for a right foot blister.  In June 1996, plantar 
fasciitis was suspected.  

On July 2007 VA examination of the feet, the Veteran 
complained of bilateral heel pain that had its onset 18 
months prior.  Objectively, there was no redness, warmth, or 
swelling of the feet.  Heel pain was present mostly with 
standing.  The examiner ordered an X-ray study of the feet 
that revealed no abnormalities.  The diagnosis was of 
"normal exam."

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
bilateral heel spurs.  As stated, a prerequisite to the 
granting of service connection is the presence of a current 
disability.  The Veteran has not presented any medical 
evidence, to include a nexus opinion, which supports his 
assertion that he experiences current bilateral heel spurs 
which could be attributed to active service.  Because there 
is no objective evidence of bilateral heel spurs, or any 
other identified disability of the heels, service connection 
for the claimed disability is not warranted.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service 
connection is not warranted in the absence of proof of 
current disability.  Absent evidence of current bilateral 
heel spurs which could be attributed to active service, the 
Board finds that service connection for bilateral heel spurs 
is not warranted.

The Board does not dispute the Veteran's assertions of 
bilateral heel pain.  The presence of a mere symptom (such as 
pain) alone, absent evidence of a diagnosed medical pathology 
or other identifiable underlying malady or condition that 
causes the symptom, does not qualify as disability for which 
service connection is available.  See generally Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in 
part and remanded on other grounds sub nom., Sanchez-Benitez 
v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).   Furthermore, 
the Board recognizes that the Veteran is competent to report, 
as he has, that he experienced bilateral heel pain during 
active service and currently.  He is not competent, as a lay 
person, to render a diagnosis or provide a causal medical 
nexus between his claimed bilateral heel spurs and active 
service, however.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 
303 (2007) (holding that lay testimony is competent to 
establish the presence of observable symptomatology); but see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding 
that competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Although the Veteran's contentions have been 
considered carefully, they are outweighed by the competent 
and probative medical evidence which indicates that there is 
no current bilateral heel disability which could be 
attributed to active service.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral heel spurs is 
denied.


REMAND

The record contains no VA clinical records dated after April 
7, 2009, the date of two VA medical examinations.  Later in 
2009, the Veteran was hospitalized at the Temple VA Medical 
Center.  The reason for the Veteran's hospitalization is 
unlear.  Nonetheless, the record reflects regular medical 
treatment for the conditions on appeal dated after April 7, 
2009.  See 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990) (holding that all VA treatment 
records that could potentially be helpful in resolving a 
claim must be obtained).  The Court has held that VA is on 
constructive notice of all documents generated by VA, even if 
the documents have not been made part of the record in a 
claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Thus, on remand, the Veteran's updated VA treatment 
records should be obtained before his increased rating claims 
can be readjudicated.

In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  In this case, the Veteran reported difficulty 
maintaining steady employment due to his service-connected 
PTSD.  As such, the issue of entitlement to TDIU is raised by 
the record.  Hence, the issue properly is before the Board.  
A review of the record shows that further development is 
needed to adjudicate the inferred TDIU claim.

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Consideration may be given to a Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran has an unstable employment 
history.  He alleges that his service connected disabilities 
prevent him from maintaining gainful employment.  While the 
Veteran has been afforded VA examinations, an opinion as to 
his unemployability and the effect of his service connected 
disabilities on his employability was not rendered.  The 
Board finds that, on remand, the Veteran should be afforded 
an appropriate VA examination to determine whether he is 
unable to secure or maintain substantially gainful employment 
as a result of his service-connected disabilities.

In addition, the Veteran has not received VCAA notice 
regarding TDIU claims.  Thus, corrective action by the RO in 
this regard is necessary.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Issue appropriate VCAA notice on the 
Veteran's claim of entitlement to a TDIU.  
A copy of the notice letter should be 
included in the claims file.

2.  Obtain all of the Veteran's 
outstanding VA medical records dated from 
April 8, 2009, to the present, including 
all of his VA medical records from the VA 
Medical Center in Temple, Texas, which 
have not been obtained already and 
associate them with the claims file.

3.  Then, schedule the Veteran for 
appropriate VA examination to determine 
the impact of his service-connected 
disabilities on his employability.  The 
claims file should be provided to the 
examiner(s) for review.  The examiner(s) 
should obtain a complete employment 
history from the Veteran, if possible.  
Based on a review of the Veteran's claims 
file and the results of his physical 
examination, the examiner(s) should be 
asked to opine whether it is at least as 
likely as not ( 50 percent or greater 
likelihood) that the Veteran's service-
connected disabilities, in and of 
themselves, prevent him from securing or 
maintaining substantially gainful 
employment.  A complete rationale must be 
provided for any opinion(s) expressed.  If 
the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

4.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  

4.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the Veteran and his 
service representative should be furnished 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

